     Case 5:20-cv-01288-RGK-SHK Document 17 Filed 08/06/20 Page 1 of 1 Page ID #:63



 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                                    CENTRAL DISTRICT OF CALIFORNIA
 9
10    Miseael Romero,                              )        Case No. 5:20-cv-01288-RGK-SHK
                                                   )
11                           Plaintiff(s),         )        ORDER DISMISSING ACTION FOR
                                                   )        LACK OF PROSECUTION
12           vs.                                   )
                                                   )
13    Edelgard Schweitzer, et al.                  )
                                                   )
14                           Defendant(s).         )
                                                   )
15                                                 )
16
             On July 24, 2020, the Court issued an Order to Show Cause re Dismissal for Lack of
17
      Prosecution [16], which directed plaintiff to file applications for default pursuant to Rule 55a of
18
      the Federal Rules of Civil Procedure. Plaintiff’s response to the Order to Show Cause was due
19
      by July 30, 2020. As of this date, no response has been filed to the Order to Show Cause,
20
      therefore, the Court orders the matter dismissed for lack of prosecution.
21
             IT IS SO ORDERED.
22
23    Dated: August 6, 2020
                                                            R. GARY KLAUSNER
24                                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
